Citation Nr: 0120596	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The propriety of the initial non-compensable evaluation for 
pseudofolliculitits barbae.

ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1978 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
pseudofolliculitis barbae and assigned a non-compensable 
evaluation.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's pseudofolliculitis barbae is manifested by 
symptoms no more disabling than slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
pseudofolliculitis barbae have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, 
including §  4.118, Diagnostic Codes 7806, 7814 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a non-
compensable disability evaluation following an award of 
service connection for pseudofolliculitis barbae.  As such, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  However, a remand for 
application of VCAA is not necessary.  In this regard, the 
veteran's claims file contains his service medical records, 
service personnel records, and the veteran's DD-214.  In 
addition, the veteran was provided a VA examination.  In a 
statement of case dated in November 1996 and in a 
supplemental statement of the case dated in April 1996, the 
RO summarized the evidence that had been reviewed in the case 
and explained the criteria under which the veteran's 
pseudofolliculitis barbae was rated.  Further, the RO sent 
letters to the veteran dated August 1996 and November 1996, 
which explained what decisions had been made regarding his 
claim and how the decisions had been made.  Under these 
circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating his claim, and a remand for further 
development of the claim is not warranted.

In November 1996, the veteran filed a notice of disagreement 
with the August 1996 rating decision.  An April 1998 Board 
Decision, remanded the issue of entitlement to a compensable 
evaluation for pseudofolliculitis barbae in order to obtain 
an additional VA examination and the names and addresses of 
all medical care providers who treated the veteran for 
pseudofolliculitis barbae.  In May 1998 the RO sent the 
veteran the necessary authorization forms.  An October 1998 
letter from the RO to the veteran, requested that the veteran 
provide the dates and places of treatment for 
pseudofolliculitis barbae from both VA and non-VA healthcare 
providers.  In January 1999, the RO requested all treatment 
records from the Northport VA Medical Center (VAMC) from June 
1996 to the present. In December 1998 a request for records 
and authorization was sent to Dr. R. J. W.  The veteran was 
notified of the request of records from Dr. R. J. W. by 
letter dated December 1998.  

The RO requested a VA examination in March 1999.  A letter 
was sent to the veteran from the RO in March 1999, which 
explained that the veteran's failure to report for the VA 
examination would result in evaluating his claim based on the 
available evidence of record.  A notation in the file 
indicates that the veteran canceled his March 19, 1999 VA 
examination and failed to show for his March 23, 1999 VA 
examination. "Individuals for whom an examination has been 
scheduled are required to report for the examination." 38 
C.F.R. § 3.326(a). When a claimant fails to report, without 
good cause, for a necessary VA medical examination, his claim 
may be decided on the basis of the evidence of record, or 
summarily denied, depending on the nature of the claim. 38 
C.F.R. § 3.655.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by submission to a VA 
examination, is not an impossible or onerous task. See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the veteran has reported for at least 
one VA dermatology examination, conducted in June 1996; thus, 
a summary denial of his claim under 38 C.F.R. § 3.655 is not 
warranted.  Instead, his claim will be considered based on 
the evidence of record.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

A brief history of the case reveals that in an August 1996 
rating decision, the veteran was granted service connection 
for pseudofolliculitis barbae and non-compensable evaluation 
was assigned from May 1996.   The veteran disagreed with the 
non-compensable rating, and initiated this appeal. 

The veteran's pseudofolliculitis barbae is currently rated 
under 38 C.F.R. Diagnostic Codes 7899-7814 as non-
compensable.  The rating criteria which is most analogous is 
that for eczema under Diagnostic Code 7806.  A non-
compensable evaluation is assigned for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent disability evaluation is 
assigned for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  

Turning to the evidence of record, the claims file contains 
the following pertinent information.  Service medical records 
indicate that the veteran began treatment in May 1979 for 
complaints of facial irritation and problems with shaving. He 
was diagnosed with pseudofolliculitis barbae.  He sought 
treatment through October 1979.  The veteran participated in 
the shaving program and was given repeated waivers from 
shaving.  Upon separation from service in November 1979, the 
veteran was afforded an examination.  No notations were made 
regarding the veteran's pseudofolliculitis barbae.

In February 1981 the veteran was hospitalized at VAMC 
Northport for an unrelated illness, not currently on appeal 
before the Board.   During a physical examination a systems 
review revealed no abnormalities other than a long scar on 
the right side of the veteran's forehead.  

In January 1995, the veteran was hospitalized at the Savannas 
Hospital also for an unrelated illness, not currently on 
appeal before the Board.  Past medical history was silent for 
any complaints of pseudofolliculitis barbae.  A complete 
physical examination and systems review indicated that the 
veteran's skin was 'normal'. 

The veteran was afforded a VA examination in June 1996.  The 
veteran presented with complaints of bumps in his bearded 
area when shaving, that would itch and bleed easily.  The 
veteran did not recall any burns.  Upon physical examination, 
it was noted that the veteran was growing a beard.  No other 
findings were made.  The veteran was diagnosed with psychosis 
barbae, folliculitis in the hairy areas.

Progress notes from O. F., M.D., dated between October 1994 
and August 1996 are devoid of complaints of or treatment for 
pseudofolliculitis barbae.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's pseudofolliculitis barbae more 
closely approximates the criteria for the currently assigned 
non-compensable evaluation.  In this regard, since the 
veteran's discharge from service in November 1979 he has not 
sought treatment for pseudofolliculitis barbae.  Both the 
February 1981 and January 1995 hospitalizations fail to 
indicate that the veteran was suffering from 
pseudofolliculitis barbae upon complete system reviews.  
Progress notes from Dr. O. F. are also negative for 
complaints of or treatment for, pseudofolliculitis barbae.  
Finally, upon examination by the VA in the June 1996, 
physical examination did not report any objective 
symptomatology of pseudofolliculitis barbae. Further, it was 
noted that the veteran was growing a beard.  As such, based 
on the aforementioned evidence, the currently assigned non-
compensable evaluation for pseudofolliculitis barbae is 
appropriate.

While a non-compensable evaluation is appropriate, the 
objective clinical evidence of record does not show that the 
veteran meets the criteria contemplated for the next higher 
10 percent evaluation.   The record does not contain findings 
of exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  In short, the veteran's 
symptomatology most closely approximates the criteria for a 
non-compensable rating for pseudofolliculitis barbae. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
pseudofolliculitis barbae and its effects on the veteran's 
earning capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also considered the severity 
of the veteran's pseudofolliculitis barbae during the entire 
period from the initial assignment of a non-compensable 
rating to the present time.  See Fenderson, supra.   In 
conclusion, the current medical evidence, as previously 
discussed, most closely fits within the criteria for a     
non-compensable evaluation for pseudofolliculitis barbae.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

Finally, the evidence does not reflect, nor does the veteran 
contend otherwise, that his pseudofolliculitis barbae has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.   Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim for pseudofolliculitis barbae must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to a higher initial rating for 
pseudofolliculitis barbae, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

